—In a proceeding pursuant to Family Court Act article 6 seeking visitation, the petitioner appeals from an order of the Family Court, Kings County (Segal, J.), dated September 20, 1993, which, after an evidentiary hearing, granted the petitioner visitation with his daughter every other month at the correctional facility where the petitioner is incarcerated.
Ordered that the order is affirmed, without costs or disbursements.
Where, as here, there has been a full evidentiary hearing on the issue of visitation, the findings of the hearing court are to be accorded great weight and will not be lightly set aside (see, D’Errico v D’Errico, 158 AD2d 503, 504). Under the circum*711stances of this case, we find that the court did not improvidently exercise its discretion in granting the petitioner visitation with his now-6-year-old daughter limited to every other month at the correctional facility where the petitioner is incarcerated (see, Domestic Relations Law §240). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.